457 U.S. 594 (1982)
SCHMIDT ET AL., DBA SCHMIDT & POLLARD
v.
OAKLAND UNIFIED SCHOOL DISTRICT ET AL.
No. 81-1444.
Supreme Court of United States.
Decided June 21, 1982
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
PER CURIAM.
California Educ. Code Ann. § 39640 (West Supp. 1982) requires school districts to award any contracts for work involving more than $12,000 to the "lowest responsible bidder." For projects over $100,000, the Oakland School District requires that to be considered responsible, general contractors must use minority-owned businesses for at least 25 percent of the dollar amount of the total bid. Petitioners submitted the low bid for an advertised project but were disqualified under the School District plan as not being responsible. They brought this action claiming damages and asserting that the affirmative-action plan violated not only the Federal Constitution but also state law. The Court of Appeals affirmed a judgment of the District Court upholding the plan on constitutional grounds. 662 F. 2d 550 (1981). Although the Court of Appeals acknowledged that under one of its prior decisions, the plan at issue might be invalid under state law, it declined to decide the state-law question since it was a sensitive *595 matter and petitioners could present it to the state courts.
If the affirmative-action plan is invalid under state law, the Court of Appeals need not have reached the federal constitutional issue. Nevertheless, the Court of Appeals declined to resolve the pendent state-law claim. Under Hagans v. Lavine, 415 U. S. 528, 546 (1974), and Mine Workers v. Gibbs, 383 U. S. 715 (1966), this was an abuse of discretion in the circumstances of this case.
We accordingly grant the petition for certiorari, vacate the judgment of the Court of Appeals, and remand the case for further proceedings consistent with this opinion.
So ordered.